                   Case 1:21-cv-00322-CM Document 29 Filed 02/12/21 Page 1 of 2




                                             STATE OF NEW YORK
                                       OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                          DIVISION OF SOCIAL JUSTICE
ATTORNEY GENERAL                                                                            CIVIL RIGHTS BUREAU

                                                                    February 12, 2021
      VIA ECF
      The Honorable Colleen McMahon
      United States District Court
      Southern District of New York
      Daniel Patrick Moynihan Courthouse
      500 Pearl Street
      New York, New York 10007

                 Re:   People of the State of New York v. City of New York, et al., 21 Civ. 322 (CM)
                       [rel. Payne, et al. v. Mayor Bill de Blasio, et al., 20 Civ. 8924 (CM)
                       Sierra, et al. v. City of New York, et al., 20 Civ. 10291 (CM)
                       Wood v. City of New York, et al., 20 Civ. 10541 (CM)
                       Sow, et al. v. City of New York, et al., 21 Civ. 533 (CM)]

      Dear Chief Judge McMahon:
              We represent the plaintiff in People v. City of New York, et al., 21 Civ. 322, and submit
      this preconference letter pursuant to Your Honor’s January 25, 2020 Order. ECF No. 22.1 As set
      forth below, the People oppose consolidation with the above-captioned related cases, Payne,
      Sierra, Wood, and Sow.
               Rule 42(a) grants the Court discretion to consolidate actions that involve a common
      question of law or fact. In considering consolidation, “the court must balance the interest of
      judicial convenience against any delay, confusion, or prejudice that might result from such
      consolidation.” Sheet Metal Contractors Ass’n of Northern New Jersey v. Sheet Metal Workers’
      Int’l, 978 F. Supp. 529, 531 (S.D.N.Y. 1997). As consolidation at this juncture could lead to
      undue delays, particularly in the cases that were commenced first, the People believe that
      coordinated discovery with the related cases, not consolidation, would best strike that balance at
      present. The related cases do share some overlapping questions of law and fact, as each alleges
      that the policies, practices, and/or customs of the New York Police Department (NYPD) have
      caused the use of excessive force, unlawful arrest and detention, and suppression of and
      retaliation against First Amendment-protected activity at various racial justice protests since last
      Spring. However, important dissimilarities among them counsel against consolidation.


      1
          ECF document numbers herein refer to docket entries in People, unless otherwise noted.
          Case 1:21-cv-00322-CM Document 29 Filed 02/12/21 Page 2 of 2

Hon. Colleen McMahon
February 12, 2021
Page 2

        As the parties in Payne v. de Blasio have already noted, the relevant time periods, parties,
and remedies sought vary between the cases. People, at one end of the spectrum, seeks only
injunctive and declaratory relief on behalf of all New Yorkers whose constitutional rights were
or will continue to be violated by the NYPD and its leadership at protests that have occurred
since May 2020 or will continue to occur. ECF No. 1.2 At the other end of the spectrum, Wood
seeks only compensatory and punitive damages for constitutional violations inflicted upon a
single individual at a single protest. Wood Dkt. No. 1.
        Although Sierra and Sow also seek declaratory and/or injunctive relief, they are putative
class actions that would require class certification motion practice inapplicable to the claims
brought in People. Finally, the affirmative defense of qualified immunity, which requires pre-
answer discovery in accordance with Your Honor’s Individual Rules, may apply in cases that
seek monetary damages against individual officers, like Payne, Sierra, Wood, or Sow, but not in
People. See Adler v. Pataki, 185 F.3d 35, 48 (2d Cir. 1999) (“Qualified immunity shields the
defendants only from claims for monetary damages and does not bar actions for declaratory or
injunctive relief.”). Maintaining these matters as separate will therefore avoid delays caused by
early discovery or motion practice from rippling throughout all related cases.
         In lieu of consolidation, coordinated discovery will allow greater flexibility for the
parties to coordinate document demands, depositions of common witnesses, and briefing of
common issues of law. We look forward to further discussing how to coordinate discovery and
progress these cases at the upcoming conference on February 22.
                                                  Respectfully submitted,

                                                  /s/ Lillian Marquez
                                                  Jessica Clarke, Civil Rights Bureau Chief
                                                  Lillian Marquez, Assistant Attorney General
                                                  Morenike Fajana, Special Counsel
                                                  Travis England, Assistant Attorney General
                                                  Gregory Morril, Assistant Attorney General
                                                  Office of the New York State Attorney General
                                                  28 Liberty Street, 20th Floor
                                                  New York, NY 10005
                                                  Tel.: (212) 416-8250

cc:    Counsel in Payne, Sierra, Wood, and Sow (by ECF)




2
 Although the People intend to amend their complaint soon after the conference, the amendment
will only add factual allegations and will not alter the parties, causes of action, or relief sought.
